Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Replacement drawing is approved.  Rejections of the previous office action not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The term dry steam is limited/interpreted in this application to be where water molecules are present in the gas phase, but not as particles or droplets.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 should depend upon claim 10 as these are the reflective multilayers for a photomask. 
The applicant did not address this in the response.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-10,12,13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Lee et al. 20100173470.
Yokoyama et al. WO 2008/047886 teaches an EUV mask substrate, which is polished to have a surface roughness of 0.15 nm or less and a flatness of 100nm or less.  This is coated with a polysilazane solution containing either 2, 5 or 10 wt% polysilazane in xylene using spin coating. The result is heated at 200 degrees C for 1 hour in air and silica coatings with 20,50 or 150 nm thicknesses are formed. These reduce the depth of the concave defects in the surface (page 35-38). The process is modified by using a 0.2 wt% solution (page 39-40).  The curing takes place by heating/curing in an oxygen or water vapor containing atmosphere, where the oxygen or water react with the polysilazane to convert it into silica or a silica containing coating.  The heating is at 150-500 degrees C, and heating above the strain point of the substrate should be avoided, so heating between 150 and 400 degrees C is preferred. The resulting coating is considered a dense and amorphous silica coating (page 27-29).  The substrate is then coated with a multilayer film, a cap layer of Si (optional buffer layer) and an absorber layer (pages 31-35). 
Lee et al. 20100173470 teaches the formation of a silicon oxide layer by coating a 20 wt%  perhydropolysiloxane solution, pre-baking this first at 120 degrees C, a second prebake at 300 degrees C, curing at 2 ATM pressure at 120 degrees C in the presence of ozone for 10 minutes, followed by baking at 800 degrees C to form a planarized surface [0138-0140].  The pre-baking removes solvent and partially transforms the Si-N and Si-H bonds of the  SOG/polysilazane into Si-O or SiOH bonds. This may be a two step process where the first pre-baking takes place at 70-150 degrees C and the second takes place at 200-350 degrees C [0122-0123]. The curing can take place at 1.5 to 100 ATM in the presence of water, a basic material or 
	It would have been obvious to modify the process of using polysilazane to smooth the surface of the quartz glass EUV mask substrate of Yokoyama et al. WO 2008/047886 by using the two step preheating to remove the solvent disclosed at [0122-0123], curing at 70-130 degrees C at 2-100 ATM pressure of water, water vapor (dry steam), ozone, oxygen or hydrogen peroxide [0124-0128,0063-0064, followed by baking at 400 degrees C  [0130] taught by Lee et al. 20100173470 to produce a dense smoothing film on the substrate without heating above the strain point of the substrate which would result in substrate deformation discussed on pages 28-29 of Yokoyama et al. WO 2008/047886
	The new rejection includes pre-baking steps at 120 and 300 degrees C to remove solvent, prior to the curing at temperature of 70-130 degrees C and pressures 2-100 ATM in the presence of water, water vapor (dry steam), ozone, oxygen or hydrogen peroxide for 10 minutes.  The curing step of Lee et al. 20100173470 corresponds to the annealing step of claim 1. 
	Note that claim 8 does not require the dielectric to be selected from the recited materials as it “may be” one of the recited species.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Lee et al. 20100173470, further in view of Fujimoto et al. 20140159135.
Fujimoto et al. 20140159135 teaches that polysilazanes deposited using flowable CVD do not include carbon as solvents are not used.  Spin coating processes utilize these solvents [0044]. 
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Yokoyama et al. WO 2008/047886 and Lee et al. 20100173470 by using FCVD to coat polysilazane as taught by Fujimoto et al. 20140159135 rather than spin coating form a xylene solution to form silicon dioxide coatings which do not containing carbon as taught at [0044] of Fujimoto et al. 20140159135.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Lee et al. 20100173470 and Fujimoto et al. 20140159135, further in view of Krauth 20030194615 and Sowards 3758316.
Krauth 20030194615 teaches the use of spin on planarizing layers to smoothing the surface of photomask substrates.  These can be anti-reflection materials, dielectrics or polymers. The planarizing layer can be spin coated or formed by CVD or PVD. Useful materials include spin on glasses, siloxanes, TiN, TiO2, TiON and the like [0021-0022]. 
Sowards 3758316 teaches the formation of smooth coatings combining ZrSiO4, ZrO2, TiO2, SiC or Al2O3 with an inorganic gel which are cured by hydrolysis (col 2/39-4/33)
	In addition to the basis above, it would have been obvious one skilled in the art to modify the processes rendered obvious by the combination of  Yokoyama et al. WO 2008/047886, in 4, ZrO2 or Al2O3 based upon the teachings of Krauth 20030194615 and Sowards 3758316.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,9,10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/279598 (2019/0259625). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited processes are performed on layers formed upon specific glass substrates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The applicant has declined to respond to the ODP rejections at this time as the claims may change before allowability has been indicated.  The co-pending application has a non-final action.
Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-6,11-17 and 19-20 of copending Application No. 16/262094 (2019/0279879), in view of Takemura 6841432. 

This is a provisional nonstatutory double patenting rejection.
The provisional nature of this rejection may be withdrawn as a notice of allowance was issued 12/31/2020.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 2, 2021